Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because the drawings include solid shading which is not permitted, see 37 CFR 1.84(m), and they also appear to be showing parts in sectional view but with no hatching.  Drawings similar to the replacement drawings filed in the parent application on June 10, 2020 should be submitted, however this does not resolve the other issues below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 48, varied spacing between the elements is not shown.
Claim 51, a staggered pattern is not shown.
Claim 52, an asymmetric spacing is not shown.
Claim 53, elements of various shapes in one bearing is not shown.
The groupings of the various shapes further defined in claims 54-56 for the diamonds elements is also not shown.
Claims 57 and 58, elements of various size/diameter in one bearing is not shown.
Claim 63, two sets of pdc elements in circumferential arrays around the assembly and both sets contacting the opposed bearing surface is not shown
Claim 66, a two ring system with two sets of pdc elements is not shown, see rejection under 35 USC 112 below.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0040 “containing at least 2 percent by weight (wt.%) diamond reactive material” should read - -contains at least 2 percent by weight (wt.%) of diamond catalyst or diamond solvent- -.  NOTE: This issue was addressed under 35 USC 112 in the parent application, however in discussing the issue in the parent application it was determined that this was a typographical error, thus in the instant application it is being addressed with the objection above. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-60 and 66 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  NOTE: the written description rejection is being made in this case as the claims currently bending are a preliminary amendment that came in after the filing of the application.
As noted above a number of features appear to not be illustrated in the instant application however these features are not addressed in the written description.  Since the written description also does not disclose these features it cannot be said that applicant has reasonably conveyed to one skilled in the art that they had possession of what is actually being claimed.

Claims 54-56 are then further defining different groupings of shapes, since varies shapes in one bearing is not supported in the original filing the specific combinations of shapes are also not and thus it cannot be said that applicant also had possession of these specific groupings.
Similarly to claim 53, claims 57 and 58 are calling for elements of various size/diameters, however the claims are drawn to one bearing and there is no support in the original filing for one bearing with various size/diameter elements.  Different sizes relate to the design of an individual bearing and the specification states that the size depending on the design requirements could be changed but does not address making 
Claim 66, a two ring systems with two pluralities of PCD elements has not been described in the specification and it is not known from the disclosure what this configuration actual is or how arrangement would work with the opposing surface made of diamond reactive material.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 55, 64 and 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 50 and 64, the claims reference a “gravitational low side” however it is unclear what this is actually requiring.  Is this related to the orientation of an overall device that the bearing is placed in that is not being claimed? Is this requiring a standard radial bearing with the elements being grouped below the shaft to support the load of the shaft that is caused by gravity?  If so where is this shown?  Or is application attempting to reference the embodiments similar to figure 10a? If so this is 
Claim 55 provides the option of the diamond element being “chisel” shaped, however it is unclear what shapes this includes or excludes. Is this limited to just a wedge? Can this include curved surfaces? What is required in order for the shape to be that of a “chisel”?
Regarding claim 66 it is unclear what the configuration is that Applicant is attempting to claim. First the claim is defining a first ring with the elements being in the ring but then states “along the first component at a distal portion of the first and second components” and it is not understood what this means or the configuration this is limiting the claim to.  The ring is being claimed separately and the component which now must be the bearing insert is being claimed as distal to itself?  For claim 66 it is no longer clear what the component is nor what the distal portion is.  Is the component a larger overall device or can this still be a ring element or the substrate, claim 41 is open to a number of different possibilities for the component but the component is not being explicitly defined by claim 66 and this is appears to be what is causing the confusion.  As a component is not explicitly defined it is also unclear what the distal portion is since no frame of reference is being established.  The second clause of the claim also includes a similar recitation relative to the second plurality and “proximal” and is also unclear for the same reason.  It is unclear what Applicant is specifically trying to claim as the drawings do not appear to illustrate a two ring system with two pluralities of PCD elements and no inference can be made for possibly applying art thus a patentability determination based on prior art cannot be made at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-47, 49, 61, 62, 65, 67 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertagnolli, US PGPub 2010/0307069.
Regarding claim 41, Bertagnolli discloses a radial bearing assembly (700) comprising: a first component (706 or can be considered the ring 702 with the elements), the first component comprising a polycrystalline diamond bearing surface (708); and a second component (710 or can be considered the ring 704 with the elements), the second component comprising an opposing bearing surface (712), the opposing bearing surface comprising a diamond reactive material (see paragraphs 0028-0030 discussing the makeup of both the PCD elements that form 706 and 710, this description matches the definition of diamond reactive material as set forth in the specification in paragraphs 0040 and 0041 and a metal solvent is a material used to change metallic elements into crystalline structures), wherein the polycrystalline diamond bearing surface is in sliding engagement with the opposing bearing surface.  NOTE: the claim does not exclude both elements being PCD elements and both having diamond reactive material, the disclosure of Bertagnolli is related to making PCD elements with a metal solvent, which is the same as what applicant calls a 
Regarding claim 42, Bertagnolli discloses that the first component comprises a polycrystalline diamond element (706 is a PCD element, Bertagnolli also discloses that the component can includes a substrate with the pcd element on top such as in figure 6, 608 and 610), the polycrystalline diamond element having the polycrystalline diamond bearing surface thereon (the pcd element forms the bearing surface).
Regarding claim 43, Bertagnolli discloses that the polycrystalline diamond element comprises thermally stable polycrystalline diamond (see paragraph 0030).  
Regarding claim 44, Bertagnolli discloses that the thermally stable polycrystalline diamond is supported by tungsten carbide (paragraph 0053 discloses that the substrate 302/608 of the element can be tungsten carbide).
Regarding claim 45, Bertagnolli discloses that the polycrystalline diamond element comprises a polycrystalline diamond compact (see paragraphs 0002 and 0011).
Regarding claim 46, Bertagnolli discloses that the first component comprises a plurality of polycrystalline diamond elements thereon, wherein each of the plurality of polycrystalline diamond elements has a polycrystalline diamond bearing surface thereon, and wherein each polycrystalline diamond bearing surface is in sliding engagement with the opposing bearing surface (see figure 7 showing each ring with a plurality of each bearing element).  

Regarding claims 49 and 61, Bertagnolli discloses that one of the first component and the second component is a rotor, and wherein the other of the first component and the second component is a stator (in a bearing one element is fixed and functions as a stator and the other rotates functioning as the rotor, Bertagnolli addresses this relative to the thrust configuration in paragraph 0074).  
Regarding claim 62, Bertagnolli discloses that the radial bearing assembly includes a first set of a plurality of polycrystalline diamond elements circumferentially arranged in an array about a circumference on the first component (one of the arrays of elements on one of the rings 702/704), wherein each of the plurality of polycrystalline diamond elements in the first set has a polycrystalline diamond bearing surface (all are pcd elements) thereon that is in sliding engagement with the opposing bearing surface (slides on the opposing surface that is formed by the other set of pcd elements on the other ring).  
Regarding claim 65, Bertagnolli discloses that the plurality of polycrystalline diamond elements are deployed in a ring along the first component (see Figure 7, the bearing parts form a ring).  
Regarding claim 67, Bertagnolli discloses a radial bearing assembly (700) comprising: a first component (ring 702 or insert 706), the first component having a polycrystalline diamond bearing surface (708) thereon; and a second component (ring 704 or insert 710), the second component having an opposing bearing surface (712) 
Regarding claim 68, Bertagnolli discloses a method comprising: providing a radial bearing assembly (700), the radial bearing assembly including a first component and a second component (rings 702 and 704 or inserts 706 and 708), wherein the first component comprises a polycrystalline diamond bearing surface (708 or 710) thereon, and wherein the second component has an opposing bearing surface (other one of 708 or 710) thereon, the opposing bearing surface comprising a diamond reactive material (both pcd elements can include a solvent or catalyst making them diamond reactive in the same manner as the instant application, see paragraphs 0028-0030); and coupling the first component and the second component such that the polycrystalline diamond bearing surface is in sliding engagement with the opposing bearing surface (in the assembled bearing the parts have been coupled).  NOTE: the method of claim 68 is only providing the parts and coupling them, as the parts are already known and assembled into a bearing the method of providing and connecting the parts has been carried out to arrive at the final product.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 48, 52, 53, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertagnolli, US PGPub 2010/0307069, in view of Gonzalez, USP 9,488,221.
Bertagnolli, while disclosing a radial bearing, does not disclose that the bearing includes spacing between the plurality of polycrystalline diamond elements on the first component that varies (clm 48), that the spacing between the plurality of polycrystalline diamond elements on the first component is asymmetric (clm 52), that the plurality of polycrystalline diamond elements on the first component include polycrystalline diamond elements of various shapes (clm 53), that the various shapes of polycrystalline diamond elements include at least two of: cylindrical shaped polycrystalline diamond elements; square shaped polycrystalline diamond elements; rectangular shaped polycrystalline diamond elements; and oval shaped polycrystalline diamond elements (clm 56), and that the plurality of polycrystalline diamond elements on the first component include polycrystalline diamond elements of various sizes (clm 57).  
Gonzalez teaches a radial pdc bearing that includes elements that have different spacing between the elements and thus teaches varied or asymmetric spacing (see figure 2a, the group of there on the right have different spacing between themselves and between the group and the next immediately adjacent element compared to the spacing between all other elements, this is also asymmetric about the vertical axis), and that the elements can have varies size and shapes (circular/cylindrical and square type elements shown, the square element having a larger size than the circular element), the two shapes including cylindrical (210b) and square shaped elements (210a) for the 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bertagnolli and use any previously known arrangement of the pdc elements, such as one that is asymmetric with varied spacing, different sized and shaped elements and a combination of circular/cylindrical elements and square elements, as taught by Gonzalez, for the purpose of providing a configuration of bearing elements that can effectively carry non-uniform loads to ultimately extend the service life.

Claim 50, 63 and 64, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertagnolli, US PGPub 2010/0307069, in view of Wenzel, US PGPub 2013/0004106.
Regarding claims 50, 63, 64, Bertagnolli, while disclosing a radial bearing does not disclose that the plurality of polycrystalline diamond elements are positioned on the first component to reduce wear and friction on a gravitational low side of the stator [in this case it is assumed that applicant is referencing an angular contact configuration like that illustrated) [clms 50 and 64] and a second set of a plurality of polycrystalline diamond elements circumferentially arranged in an array about a circumference on the first component, wherein each of the plurality of polycrystalline diamond elements in the second set has a polycrystalline diamond bearing surface thereon that is in sliding engagement with the opposing bearing surface, wherein the second set is spaced apart from the first set.  

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bertagnolli and use any previously known arrangement of the pdc elements, such as one where the elements are arranged to support the assembly on a gravitationally low side and configured with two circumferential rows of elements, as taught by Wenzel, for the purpose of providing a pdc or diamond bearing assembly that can accommodate misalignment between the bodies while still providing support.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertagnolli, US PGPub 2010/0307069, in view of McPherson, USP 4,764,036.

McPherson teaches that in a PDC bearing that the bearing elements 51 can arranged in a staggered fashion around the circumference (see Figure 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bertagnolli and arrange the inserts in any previously known pattern, including staggered, as taught by McPherson, since substituting between different known patterns of the bearing elements within a pdc radial bearing provides the same predictable result of rotatably supporting one element relative to the other.  Since the pattern was known prior to the invention by Applicant that pattern is not inventive.

Claim 58- 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertagnolli, US PGPub 2010/0307069, in view of Cooley, USP 8,480,304.
Regarding claim 58, Bertagnolli does not disclose that the pdc elements have various diameters.
Cooley teaches that a pdc element bearing can be composed of bearing elements that have various diameters arranged in a row or set (see figure 6 18a and 18b and while illustrated as a thrust bearing Cooley further acknowledges that the teachings can be applied to a radial bearing, see column 2, lines 53-67) for the purpose of providing a bearing that is capable of reducing or eliminating the effects of frictional heat without significantly increasing the pressure on the bearing elements (the smaller elements reduce overall friction, see column 1, lines 52-54).

Regarding claims 59 and 60, Bertagnolli in view of Cooley does not disclose a particular size range for the diameters and thus does not discloses ranges of 3-75mm or 8-25mm.
However, it would have been obvious ton one having ordinary skill in the art at the time of filing to select a range of 3-75 or 8-25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-47, 49, 61, 62 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, 14 and 21 of U.S. Patent No. 10,738,821 in view of Bertagnolli, USP 2010/0307069.

Bertagnolli teaches a similar bearing wherein the elements that make up the surfaces are ultimately secured in a ring element or to a substrate to hold the elements in place.
The adding of the “component” in the instant application, while defining an additional structural element, is not a new or inventive structural element and is a common element used in PDC bearings to hold the inserts in place.  Thus it would have been obvious at the time of filing to modify the claims as presented in USP 10,738,821, to include an additional component that is used as the mounting element for the inserts as the additional component is a common element in the art as shown and taught by Bertagnolli as a mechanism used to mount the inserts in place.
  Regarding claim 42 both claim 1 of USP 10,738,821 and Bertagnolli disclose that the component includes the diamond element and then the diamond element has the surface.
Regarding claims 43-47 these features are also taught by Bertagnolli as described in the rejection above and in view of Bertagnolli would be common features of the material composition or common features relative to a PDC type bearing.
Claims 49 and 61 are also specifically addressed by claim 13, 14 and 21 of USP 10,738,821 where one element must be part of a rotor and a stator.

Regarding claim 69, the claim is an independent claim that includes the components which as obvious in view of USP 10,738,821 and Bertagnolli, the claim further defines a material, however this material is also presented in claim 10 of USP 10,738,821 and Bertagnolli also teaches similar material as addressed in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sexton, USP 8,277,124 shows a different pattern of pdc elements that include different sizes and shapes.
Assuming that by claiming various shapes the intent it to claim two rows, possibly complementary to each other, each row having its own shape than any concave and convex relationship could be applicable, such as that further shown by Wenzel or also shown in USP 8,764,295.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656